Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 1/29/2020.
Claims *** have been examined.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/29/2020 and 4/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites “the one more more queues”, which is not grammatically correct.
Appropriate correction is required.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8-11, 13, 14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsirkin (US Patent Application Publication Number 2019/0391927).
Regarding claim 1, Tsirkin disclosed a computer program product for facilitating processing within a computing environment, the computer program product comprising: at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising: reserving a security module for a secure guest of the computing environment, the reserving providing a reservation, and wherein the reserving comprises binding one or more queues used to communicate with the security module to the secure guest (Tsirkin Figs. 5-7 and Paragraphs 0036-0045 for example); and managing the one or more queues based on one or more actions relating to the reservation (Tsirkin Figs. 5-7 and Paragraphs 0036-0045 for example).
Regarding claim 14, Tsirkin disclosed a computer system for facilitating processing within a computing environment, the computer system comprising: a memory; and a processor in communication with the memory, wherein the computer system is configured to perform a method, said method comprising: reserving a security module for a secure guest of the computing environment, the reserving providing a reservation, and wherein the reserving comprises binding one or more queues used to communicate with the security module to the 
Regarding claim 18, Tsirkin disclosed a computer-implemented method of facilitating processing within a computing environment, the computer-implemented method comprising: reserving a security module for a secure guest of the computing environment, the reserving providing a reservation, and wherein the reserving comprises binding one or more queues used to communicate with the security module to the secure guest (Tsirkin Figs. 5-7 and Paragraphs 0036-0045 for example); and managing the one or more queues based on one or more actions relating to the reservation(Tsirkin Figs. 5-7 and Paragraphs 0036-0045 for example).
Regarding claim 3, Tsirkin disclosed that the one or more queues comprises at least one request queue, the one or more actions comprises an operation to submit a request to a request queue of the at least one request queue, and wherein the managing comprises confirming that the security module is reserved to the secure guest and permitting the operation based on confirming the security module is reserved to the secure guest and that the request was issued by the secure guest (Tsirkin Figs. 5-7 and Paragraphs 0034-0045 for example).
Regarding claim 4, Tsirkin disclosed that the one more more queues comprises at least one response queue, the one or more actions comprises an operation to fetch a response from a response queue of the at least one response queue, and wherein the managing comprises confirming that the security module is reserved to the secure guest and permitting the operation based on confirming the security module is reserved to the secure guest and that the operation to fetch was issued by the secure guest (Tsirkin Figs. 5-7 and Paragraphs 0014, and 0034-0045 for example I/O read requests).
Regarding claim 8, Tsirkin disclosed denying to send a request from the secure guest to a queue that is not reserved for the secure guest (Tsirkin Figs. 5-7 and Paragraphs 0034-0045 for example).
Regarding claim 9, Tsirkin disclosed denying to pass a response to the secure guest that was fetched from a queue not reserved for the secure guest (Tsirkin Figs. 5-7 and Paragraphs 0034-0045 for example).
Regarding claims 10 and 17, Tsirkin disclosed returning an error code to a guest, based on the guest attempting to access a queue that is not reserved for the guest (Tsirkin Figs. 5-7 and Paragraphs 0024 and 0034-0045 for example).
Regarding claims 11, 16, and 20, Tsirkin disclosed determining whether the security module is in a list of accessible security modules included in metadata used to start the secure guest, and wherein a process of reserving the security module continues, based on determining that the security module is in the list of accessible security modules included in the metadata (Tsirkin Figs. 5-7 and Paragraphs 0014, 0023-0024, 0034-0045 for example).
Regarding claim 13, Tsirkin disclosed that the binding comprises including an indication of the reservation in a control block of a trusted component used in performing the reserving (Tsirkin Figs. 5-7 and Paragraphs 0034-0045 for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5-7, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin, and further in view of Liguori et al. (US Patent Application Publication Number 2018/0004539) hereinafter referred to as Liguori. 
Regarding claims 2, 15, and 19, while Tsirkin taught managing guest virtual machines, Tsirkin did not explicitly teach termination of the secure guest, and wherein the managing comprises deleting one or more pending requests from the one or more queues.
Liguori taught in a system for managing guest virtual machines, termination of the secure guest, and wherein the managing comprises deleting one or more pending requests from the one or more queues (Liguori Paragraphs 0050).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the invention to have employed the teachings of Liguori in the guest management system of Tsirkin by scrubbing or cleaning up the guest queues and memory when the guest terminates.  This would have been obvious because the person having ordinary skill in the art would have been motivated to ovoid inadvertent sharing of data across guests.

Regarding claim 5, Tsirkin and Liguori taught losing access to the security module, and wherein the managing comprises flushing the one or more queues (Liguori Paragraphs 0050).
Regarding claim 6, Tsirkin and Liguori taught deleting pending requests to the security module, based on losing access to the security module (Liguori Paragraphs 0050).
Regarding claim 7, Tsirkin and Liguori taught deleting the reservation, based on losing access to the security module (Liguori Paragraphs 0050).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-11, and 13-20 have been rejected while claim 12 is objected to.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2007/0050763 taught a system for managing command queues for guests including reserving queues for guests to communicate with security modules.
US 2009/0089815 taught a system for assigning hardware queues to distinct guests and managing the queues.
US 2013/0104124 taught a system for dynamic mapping of queues for virtual machines, including having dedicated queues for a security device, and managing such queues.
US 2016/0224248 taught a system for virtualization of guest operating systems including allocating a queue to a guest OS for communication with a virtual function and managing the queue by the virtual function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491